DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 objected to because of the following informalities: the claimed limitation recites “cover incorporates and additional hood” which is grammatically incorrect, nor does it make grammatical sense. For this reason, it is objected to. However, the issue appears to be a spelling error which references the wrong word. For the purposes of examination, the claim “cover incorporates and additional hood” will be interpreted as “cover incorporates an additional hood”. Appropriate correction is required.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2 rejected under 35 U.S.C. 103 as being taught by Alexander; Paul W. et al. (US 20130209079 A1) with Bullard; Andrew L. (US 20160016678 A1) with Yoneji; Osamu (US 20090041452 A1) 
Regarding claim 1, Alexander teaches, 
A protected back-up camera (¶27 and fig. 1-14, “a rear-view camera”) for use on vehicles, (¶27 and fig. 1-14, “vehicles 12, such as automotive vehicles, that require a camera 14, e.g., a rear-view camera”) said camera (¶27, “camera 14”) comprising: 
(¶29, “lens 20 may be an optical lens having a field of vision, e.g., in front of the camera 14, and may be configured for collecting light so that the camera 14 may produce an image”) and 
a lens cover system (¶48 and Fig. 8A-9, “camera system 210”) comprising a cover (¶48, “shutter 66,166”) configured to articulate along a path substantially parallel the lens (¶48 and Fig. 8A-9, “a shutter 66, 166 attached to the camera 14 and configured for selectively obscuring the lens 20”) wherein a leading edge of the cover is configured to cross in front of the lens (¶48, “shutter 66, 166” may “pivot across the lens 20 during operation”) and nest into a non-articulating edge of a camera housing so as to entirely enclose the lens behind the cover, (¶48 fig. 8A and 8B, as depicted in Fig. 8a, the “shutter 66” entirely sealing the “lens 20” and its respective flat area when exemplified in the transition from Fig. 8A to fig. 8B) 
a hood mounted above said lens (¶42, “first transparent cover 48 may be spaced opposite the lens 20”) for protecting said lens (¶42, “first transparent cover 48 may therefore cover and protect the lens 20 of the camera 14”) from dust to keep the lens dry allowing the lens to be used uncovered while still protected from elements when backing or viewing. (¶59 and fig. 4, such that camera system 110 “protect functionality for the camera 14 exposed to dirt, dust, debris, ice, snow, water, and the like” which includes a “lens 20” behind the “transparent cover 48” as disclosed in fig. 4)
Although it is not explicitly combined, it would have been obvious to one with ordinary skill in the art to combine the embodiments of Alexander to have both the lens shutter and hood. This combination would optimize image quality by keeping the camera protected and clean exposed to a harsh environment. 
	Bu does not explicitly teach, 

A shield coupled to the track and configured to articulate along the track to selectively shield the lens from a light source, whereby the shield and track are adapted to permit the shield to be selectively disposed below the lens to block reflected light off of snow or water;	
a hood mounted above said lens for protecting said lens from sun to allowing the lens to be used uncovered while still protected from glare when backing or viewing.
	However, Bullard teaches additionally, 
a circular track circumscribing the lens; (¶43,42 Fig. 4 and 6, “bearing 34 extends around the aperture 18 in the enclosure 12” which includes optics “such as lenses”)
a shield coupled to the track (¶43 and Fig. 4 and 6, “a large bearing 34 to which the sunshade 20 is hingedly coupled”) and configured to articulate along the track to selectively shield the lens from a light source; (¶43, fig. 4 and 6, “motor or other suitable device may be used to rotate the sunshade and part of the bearing, relative to the enclosure” which the bearing “allows the shade to be rotated around the aperture of the sensor to always prevent the sun from illuminating the aperture.”)
whereby the shield and track are adapted to permit the shield to be selectively disposed (¶44, “a hinge 44 coupling the sunshade 20 to the bearing 34 (or equivalently to a casing or housing that encloses and moves with the bearing 34)” such that the “sunshade 20 may be positioned so that the azimuth angle is adjusted to always maintain the sunshade 20 between the sensor 16 and the sun”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard which is rotatable to an opening. This allows for preventing undesirable light from reaching the sensor.

whereby the shield disposed below the lens to block reflected light off of snow or water;
a hood mounted above said lens for protecting said lens from sun to allowing the lens to be used uncovered while still protected from glare when backing or viewing.
	However, Yoneji teaches additionally, 
whereby the shield (¶62, “eyelid part 26”) is adapted to permit the shield to be disposed below the lens (¶62, “eyelid part 26 is arranged on the lower half of the frame body 23”) to block reflected light off of snow or water; (¶62, “eyelid part 26 shields light which enters the lens system from an area below the image pickup angle of view area” so that “stray light resulting from reflected light from the surface of a snow-covered road can be prevented by the eyelid part 26”)
a hood mounted above said lens (¶51 and Fig. 8, “eyelid part 25 is arranged on the upper half of the frame body 23” along an “outer surface of the front lens of the lens”) for protecting said lens from sun and dust (¶51, “eyelid part 25 thus shields light from outside the upper half image pickup visual field out of light toward the opening 23a”) when backing or viewing. (¶51, “eyelid part 25 shields light which enters the lens system from an area above the image pickup angle of view area”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji which provides a lens cover above and below the lens. Light directly from the sun and maintains a favorable field of view without reducing visibility.

Regarding claim 2, Alexander with Bullard with Yoneji teaches the limitation of claim 1,
Alexander teaches additionally, 
(¶48 fig. 8A and 8B, as depicted in Fig. 8a, the “shutter 66” entirely sealing the “lens 20” and blocks all directions of the lens as exemplified in the transition from Fig. 8A to fig. 8B)

Claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Bullard; Andrew L. (US 20160016678 A1) with Yoneji; Osamu (US 20090041452 A1) with Hoetzer, Dieter et al. (US 20030155001 A1) 
Regarding claim 3, Alexander with Bullard with Yoneji teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 3, 
	However, Hoetzer teaches additionally, 
water nozzle (“fluid spray nozzle 70”)[¶29, Fig. 7-70] located below the lens (as depicted in fig. 7 which the spray nozzle is below the cover 2)[¶29, Fig. 7] to direct a short stream of water (“cleaning fluid may be sprayed in the direction of arrows 77”)[¶29, Fig. 7-77] upwardly onto the surface of the lens (“onto surface 20 of cover 2”)[¶29, Fig. 7-20,2] to clean the lens. (“in order to clean it”)[¶29, Fig. 7] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji with the cleaning functions of Hoetzer which can include a water nozzle below the lens. This helps in removing soiling and clean the camera. 

Regarding claim 4, Alexander with Bullard with Yoneji teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 4, 
	However, Hoetzer teaches additionally, 
(“air nozzle 3”)[¶29, Fig. 7-3] to direct a stream of air onto the surface of the lens to dry (“of liquid then being blown away by air nozzle 3, thus drying surface 20”)[¶29] a wet lens. (“interfering drops of liquid”)[¶29, Fig. 7]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji with with the cleaning functions of Hoetzer which can include an air nozzle below the lens. This helps in removing soiling and clean the camera. 

Regarding claim 5, Alexander with Bullard with Yoneji teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5, 
	However, Hoetzer teaches additionally, 
heating element (“heating layer 72”)[¶29, Fig. 7] to melt ice off of the surface of the lens. (heating layer 72 “built into cover 2 to thaw the ice” from the transparent cover 2 for camera 71)[¶29, Fig. 7-2,71,72]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji with the cleaning functions of Hoetzer which can include a heating element. This helps in removing ice and clean the camera. 

Claim(s) 6 rejected under 35 U.S.C. 103 as being taught by Alexander; Paul W. et al. (US 20130209079 A1) with Yoneji; Osamu (US 20090041452 A1) with Hsueh; Chun-Yu et al. (US 20080012982 A1)
Regarding claim 6, Alexander teaches, 
(¶27 and fig. 1-14, “a rear-view camera”) for use on vehicles, (¶27 and fig. 1-14, “vehicles 12, such as automotive vehicles, that require a camera 14, e.g., a rear-view camera”) said camera (¶27, “camera 14”) comprising: 
a lens for capturing moving images; (¶29, “lens 20 may be an optical lens having a field of vision, e.g., in front of the camera 14, and may be configured for collecting light so that the camera 14 may produce an image”) and 
a unitary eyelid-like cover (¶48, “shutter 66,166”) configured to fully retract along a substantially linear path to protect said lens from contact by elements (¶48 and fig. 8A-8B, “shutter 66, 166 may alternatingly obscure the lens 20 to thereby protect the lens 20 from debris 24 (FIG. 2A)” and “may translate away from the lens 20” in a an up  and down direction “to thereby uncover the lens 20” in transitions to the first state 28 (FIG. 8B) as depicted ) wherein the edge of the cover is shaped to nest against a non-articulating camera housing. (¶48 fig. 8A and 8B, as depicted in Fig. 8a, the “shutter 66” entirely sealing the “lens 20” and its respective flat area when exemplified in the transition from Fig. 8A to fig. 8B)
	But does not explicitly teach, 
a circular track circumscribing the lens on which is disposed a shield, whereby the shield and track are adapted to permit the shield to be selectively disposed below the lens to block reflected light off of snow or water; and 
unitary disk-shaped cover configured to fully retract into the body of the vehicle to protect said lens wherein the edge of the disk is shaped to nest against a non-articulating camera housing.
	However, Yoneji teaches, 
(¶48, “a frame body 23 in ring shape”) on which is disposed a shield, (¶49, “eyelid part 25” integrally molded into the “frame body 23 to cover the upper half of the outer surface of the front lens”) whereby the shield and track are adapted to permit the shield to be selectively disposed below the lens to block reflected light off of snow or water; (¶62, “eyelid part 26 shields light which enters the lens system from an area below the image pickup angle of view area” so that “stray light resulting from reflected light from the surface of a snow-covered road can be prevented by the eyelid part 26”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji which provides a lens cover above and below the lens. Light directly from the sun and maintains a favorable field of view without reducing visibility.
	But does not explicitly teach, 
unitary disk-shaped cover configured to fully retract into the body of the vehicle to protect said lens wherein the edge of the disk is shaped to nest against a non-articulating camera housing.
	However, Hsueh teaches additionally, 
unitary disk-shaped cover (¶21,29, and fig. 4, “dust-proof cover 6” with a “cover plate portion 62”) configured to fully retract into the body of the vehicle to protect said lens (¶29,7, and fig. 1 Fig. 5 and 6, “move the dust-proof cover 6 between a close position shown in FIG. 5 and an open position shown in FIG. 6 as a result of reciprocal movement” such that the dust covers are used to protect relative to “the lens 100” as depicted in Fig. 1) wherein the edge of the disk is shaped to nest against a non-(¶7 and Fig. 1, “dust proof plate 11” fitting in the opening of the “housing 10” of the camera as depicted in Fig. 1)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh which reciprocates a disk cover in front of the lens. This type of cover can used less parts and lower costs.  

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Yoneji; Osamu (US 20090041452 A1) with Hsueh; Chun-Yu et al. (US 20080012982 A1) with Bullard; Andrew L. (US 20160016678 A1)
Regarding claim 7, Austin with Yoneji with Hsueh teaches the limitation of claim 6,
	But does not explicitly teach, 
	However, Bullard teaches additionally, 
circular track incorporates a hood  (¶43 and Fig. 4 and 6, “a large bearing 34 to which the sunshade 20 is hingedly coupled”) configured to rotate around the lens selectively to protect the lens. (¶43, fig. 4 and 6, “motor or other suitable device may be used to rotate the sunshade and part of the bearing, relative to the enclosure” which the bearing “allows the shade to be rotated around the aperture of the sensor to always prevent the sun from illuminating the aperture.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the sunshade of Bullard which is rotatable to an opening. This allows for preventing undesirable light from reaching the sensor.	 

Claim 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Yoneji; Osamu (US 20090041452 A1) with Hsueh; Chun-Yu et al. (US 20080012982 A1) with Hoetzer, Dieter et al. (US 20030155001 A1) 
Regarding claim 8, Alexander with Yoneji with Hsueh teaches the limitation of claim 6,
	But does not explicitly teach the additional limitation of claim 8, 
	However, Hoetzer teaches additionally, 
water nozzle (“fluid spray nozzle 70”)[¶29, Fig. 7-70] to direct a short stream of water (“cleaning fluid may be sprayed in the direction of arrows 77”)[¶29, Fig. 7-77] onto the surface of the lens (“onto surface 20 of cover 2”)[¶29, Fig. 7-20,2] from below the lens (as depicted in fig. 7 which the spray nozzle is below the cover 2)[¶29, Fig. 7] so that gravity will pull the short stream of water off of the lens. (such that water formed “drops of liquid” such as “water deposits” from the nozzle 70)[¶31, Fig. 7-70,77]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the optical element of Hoetzer which includes a fluid nozzle. This lets the system clean the surface 20 when it gets soiled. 

Regarding claim 9, Alexander with Yoneji with Hsueh with Hoetzer teaches the limitation of claim 8,
Hoetzer teaches additionally, 
air nozzle (“air nozzle 3”)[¶29-31, Fig. 7] to direct a stream of air (“for producing transverse air stream 4”)[¶29] onto the surface of the lens to dry the lens (“blown away by air nozzle 3, thus drying surface 20“)[¶29] after the lens has received the short stream of water. (“cleaning fluid is being fed through nozzle 70” which cleans the surface 20 which can be similar to a lens as depicted in Fig. 6 and “water deposits which remain are removed by the pressurized air fed through nozzle 3”)[¶31, Fig. 7-3,70, Fig. 6] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the optical element of Hoetzer which includes an air nozzle. The improvement is that any liquid or soiling on a lens can be cleaned off when needed to. 

Regarding claim 10, Alexander with Yoneji with Hsueh teaches the limitation of claim 6,
	But does not explicitly teach the additional limitation of claim 10, 
	However, Hoetzer teaches additionally, 
heating element (“heating layer 72”)[¶29, Fig. 7] to melt ice off of the surface of the lens. (heating layer 72 “built into cover 2 to thaw the ice” from the transparent cover 2 for camera 71)[¶29, Fig. 7-2,71,72]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the optical element of Hoetzer which includes a heating element. This allows for being able to clear the lens area when ice becomes an issue. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Bullard; Andrew L. (US 20160016678 A1) with Yoneji; Osamu (US 20090041452 A1) with LINDMAN; Niklas et al. (US 20150172520 A1) 
Regarding claim 11, Alexander with Bullard with Yoneji teaches the limitation of claim 1,
	Alexander teaches additionally, 
(¶48, “shutter 66” that is “configured for selectively obscuring the lens 20”)  
	Lindman teaches additionally, 
Hood (“cover portion 5”)[¶49] is configured to selectively articulate to protectively shield (“camera enclosure 3 includes a cover portion 5 which moves or translates from a retracted or open configuration or position to an extended or closed configuration or position, in response to a detected tampering threat, in order to protect the camera from tampering or sabotage”)[¶49] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji with the protection of Lindman which can detect a tampering threat. This will provide a protective response for the camera to protect from damage, tampering, or sabotage. 

Claim(s) 12,16,17 rejected under 35 U.S.C. 103 as being taught by Suman (deceased); Danny L. et al. (US 20150172520 A1) with Bullard; Andrew L. (US 20160016678 A1) with Yoneji; Osamu (US 20090041452 A1) 
Regarding claim 12, Suman teaches, 
A method for protecting a vehicle camera lens (title, ¶49,50, and Fig. 1-8, “imaging device protector and cleaner” which includes an “imaging device enclosure for a vehicle” where there is a “lens 64 of the imaging device 24” as depicted in fig. 1-8) comprising: 
shielding the camera lens; (¶49, “flexible boot 20 is disposed over the image device aperture 14”)
(¶49, “flexible boot 20 is disposed over the image device”) coupled to the body of the vehicle; (¶49 and 4, “imaging device enclosure for a vehicle including an elongate housing 12 having an image device aperture 14” where the “flexible boot is disposed over the image device aperture 14” which the “housing disposed on an external panel of a vehicle”) and 
protecting the camera lens (¶55, “lens 64”) with a cover having a rounded edge (¶55,” upper and lower lips 94, 96“ which the “upper lip 94 and the lower lip 96 of the flexible boot 20 generally define the flexible opening 22”) configured to nest with a side of a lens housing when the cover is closed (¶55, “imaging device 24 and the lens 64 are withdrawn between the upper and lower lips 94, 96 to the non-deployed position, such that the imaging device 24 is no longer visible“) wherein the cover is configured to selectively (¶55, “user no longer wishes to use the imaging device 24, the user can again operate the switch to send a signal to the motor 16” which will draw the “imagine device 24 inward” such that “imaging device 24 can also be stopped at any of a variety of intermediate positions between the deployed and non-deployed positions”) and quickly open and close to allow for image capture without leaving the lens unnecessarily exposed, (¶52 and 55, “the upper lip 94 separates from the lower lip 96 such that the lens 64 of the imaging device 24 protrudes forward” and imaging device 24 and the lens 64 can be “withdrawn between the upper and lower lips 94, 96” so that the “imaging device 24 is no longer visible”) and wherein the cover is configured to provide a scooping action (¶52, “lower lip 96 includes a contact surface 100” which can “sweep across the imaging device 24 from a top portion of the lens 64 to a bottom portion of the lens 64”) to brush accumulated debris away from blocking the camera lens when the cover retracts. (¶52 and 55, “upper lip 94 extends over the lower lip 96” which the “lower lip 96 includes a contact surface 100” that is complementary to the lens 62 of the imaging device 24 which “contact surface 100 is configured to sweep across the imaging device 24 from a top portion of the lens 64 to a bottom portion of the lens 64” so that “contact surface 100 wipes any debris from the lens 64”)
	But does not explicitly teach, 
selectively rotating a hood disposed in a circular track coupled to a body of a vehicle to selectively shield the camera lens;
rotating the hood below the camera lens to block reflected light off of snow or water below the camera lens;
However, Bullard teaches additionally, 
selectively rotating a hood (¶43 and Fig. 4 and 6, “a large bearing 34 to which the sunshade 20 is hingedly coupled”) disposed in a circular track (¶43,42, Fig. 4 and 6, “bearing 34 extends around the aperture 18 in the enclosure 12” which includes optics “such as lenses”) coupled to a body of a vehicle (¶43 and Fig. 4, “bearing 34 extends around the aperture 18 in the enclosure 12” on the surface of enclosure 12 as depicted in fig. 4) to selectively shield the camera lens; (¶43, fig. 4 and 6, “motor or other suitable device may be used to rotate the sunshade and part of the bearing, relative to the enclosure” which the bearing “allows the shade to be rotated around the aperture of the sensor to always prevent the sun from illuminating the aperture.”)
rotating the hood (¶43, fig. 4 and 6, “motor or other suitable device may be used to rotate the sunshade and part of the bearing, relative to the enclosure”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging device protector of Suman with the sunshade of 
	But does not explicitly teach, 
the hood below the camera lens to block reflected light off of snow or water below the camera lens;
	However, Yoneji teaches additionally, 
the hood (¶62, “eyelid part 26”) below the camera lens (¶62, “eyelid part 26 is arranged on the lower half of the frame body 23”) to to block reflected light off of snow or water below the camera lens; (¶62, “eyelid part 26 shields light which enters the lens system from an area below the image pickup angle of view area” so that “stray light resulting from reflected light from the surface of a snow-covered road can be prevented by the eyelid part 26”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging device protector of Suman with the sunshade of Bullard with the camera cover of Yoneji which provides a lens cover above and below the lens. Light directly from the sun and maintains a favorable field of view without reducing visibility.

Regarding claim 16, Suman with Bullard with Yoneji teaches the limitation of claim 12, 
Suman teaches additionally, 
cover pivots about a horizontal axis. (¶52, Fig. 8 and 9, “upper lip 94 separates from the lower lip 96” as depicted from fig. 7 to fig. 8 which “Separates” the lips in an up and down fashion, which pivot the covers horizontally) 

Regarding claim 17, Suman with Bullard with Yoneji teaches the limitation of claim 12,

an additional hood that provides the scooping action to brush accumulated debris away from blocking the camera lens when the cover retracts. (¶52, “contact surface 100” is configured to sweep across the imaging device 24 where the “contact surface 100 wipes any debris from the lens 64 that may have attached with the lens 64 when the imaging device 24 was in the non-deployed position.”)

Claim 13,14 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Yoneji; Osamu (US 20090041452 A1) with Hsueh; Chun-Yu et al. (US 20080012982 A1) with VILLANUEVA; Francisco Javier et al.
Regarding claim 13, Alexander with Yoneji with Hsueh teaches the limitation of claim 6,
	But does not explicitly teach the additional limitation of clam 13,
	However, Villanueva teaches additionally, 
a hood (¶17 and Fig. 17, “cover (e.g. shroud) 102”) attached to the cover, (¶17, “housing 122”) such that when the cover retracts the hood rotates into a position above the lens. (¶17,20,21, Fig. 1 and 2, “cover 102” rotates the “flaps 102a through 102d (collectively 102)” out and into an “open position” where flap “102d” is positioned above the “camera lens 103” as depicted in Fig. 2) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the cover of Villanueva which attaches a hood to the cover. This helps in improving the protection of the camera by surrounding the lens with flaps while open.  

Regarding claim 14, Alexander with Yoneji with Hsueh with Villanueva teaches the limitation of claim 13,

hood is attached to an edge of the cover. (¶17, “housing 122 includes an inner edge 124 defining an opening 126 for the camera 112.  The cover 102 extends across the opening 126 of the housing 122”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the cover of Villanueva which attaches a hood to the cover. This helps in improving the protection of the camera by surrounding the lens with flaps while open.  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Alexander; Paul W. et al. (US 20130209079 A1) with Yoneji; Osamu (US 20090041452 A1) with Hsueh; Chun-Yu et al. (US 20080012982 A1) with VILLANUEVA; Francisco Javier et al. (US 20160304029 A1) with Izabel; Vincent et al. (US 20170244873 A1)
Regarding claim 15, Alexander with Yoneji with Hsueh with Villanueva teaches the limitation of claim 14,
	 Villanueva teaches additionally, 
hood provides an action to brush accumulated debris or snow away from the lens as the cover is retracted. (¶17, “cover 102 moves from the closed to an open position such that the one or more flaps contact the lens to remove debris while rotating to the open position”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the cover of Villanueva which brushes the lens. This helps in improving the protection of the camera by providing a way to remove debris using material with electrostatic properties. 

hood provides a scooping action
	However, Izabel teaches additionally, 
hood provides a scooping action (¶53, “cleaning means include a casing 40” fixes a “wiper element 128”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the camera cover of Yoneji with the protection of Hsueh with the cover of Villanueva with the vehicle camera of Izabel which provides a wiping function. This wiper can is capable of removing dirt from the imaging zone.

Claim(s) 18 rejected under 35 U.S.C. 103 as being taught by Suman (deceased); Danny L. et al. (US 20150172520 A1) with Bullard; Andrew L. (US 20160016678 A1) with Yoneji; Osamu (US 20090041452 A1) with Hoetzer, Dieter et al. (US 20030155001 A1)
Regarding claim 18, Suman with Bullard with Yoneji teaches the limitation of claim 12,
	Suman teaches additionally, 
opening the cover protecting the camera lens; (¶52, “upper lip 94 separates from the lower lip 96 such that the lens 64 of the imaging device 24 protrudes forward relative to the flexible boot 20 between the upper and lower lips 94, 96 through the flexible opening 22”)
	But does not explicitly teach the additional limitation of claim 18,
	However, Hoetzer teaches additionally, 
directing water (“cleaning fluid may be sprayed in the direction of arrows 77”)[¶29, Fig. 7-77] over the camera lens (“onto surface 20 of cover 2”)[¶29, Fig. 7-20,2from a water nozzle; (“fluid spray nozzle 70”)[¶29, Fig. 7-70] and 
(“of liquid then being blown away by air nozzle 3, thus drying surface 20”)[¶29] from an air nozzle (“air nozzle 3”)[¶29, Fig. 7-3] after the water has been directed over the camera lens. (“interfering drops of liquid then being blown away by air nozzle 3”)[¶29, Fig. 7]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera of Alexander with the sunshade of Bullard with the camera cover of Yoneji with the cleaning functions of Hoetzer which can include a water and air nozzle. This helps in removing soiling and clean the camera. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483